COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


MICHAEL WAYNE PARSONS,                            §
                                                                     No. 08-13-00340-CR
                               Appellant,         §
                                                                       Appeal from the
v.                                                §
                                                                    Criminal District Court
                                                                        Number Two
                                                  §
THE STATE OF TEXAS,                                               Of Tarrant County, Texas
                                                  §
                                Appellee.                              (TC# 1278599D)
                                            §
                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s order denying Appellant’s motion to suppress

and the trial court’s judgment of conviction and remand the cause to the trial court for further

proceedings consistent with this Court’s opinion. This decision shall be certified below for

observance.


       IT IS SO ORDERED THIS 8TH DAY OF JUNE, 2016.


                                              ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.